—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered April 28, 1999, which, in an action for a declaration that plaintiff is an officer and director of the subject not-for-profit corporation, defamation and breach of fiduciary duty, insofar as appealed from, denied defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously modified, on the law, to dismiss the cause of action for defamation, and otherwise affirmed, without costs.
The cause of action for defamation, based on a community newspaper advertisement announcing plaintiffs termination as an officer and director of the not-for-profit corporation on whose behalf plaintiff also sues derivatively, should have been dismissed since the advertisement did not mention or imply any wrongdoing or incompetency on plaintiffs part (see, Streips v LTV Corp., 216 AD2d 923). “The mere statement of discharge or termination from employment, even if untrue, does not constitute libel.” (Lian v Sedgwick James of N. Y., 992 F Supp 644, 649, citing Nichols v Item Publs., 309 NY 596, 601; Davis v Ross, 754 F2d 80, 84.) The order should be affirmed in all other respects. If, as defendant argues, plaintiff was never formally appointed as a trustee or officer of the corporation, a formal vote of the trustees was not needed to remove her from those positions, despite what was stated in the newspaper advertisement. Of course, assuming plaintiff is a trustee or officer of the corporation, her removal without a validly called meeting was a nullity, and her right of action against other officers and directors of the corporation could not then be challenged for lack of standing (Not-For-Profit Corporation Law § 720; see, Wyckoff v Sagall, 16 Misc 2d 630). Concerning defendant’s request that this Court search the record and, sua sponte, grant summary judgment in favor of the corporation on its cause of action for a money judgment against plaintiff, we note the existence of numerous issues of credibility. We have considered defendant’s other arguments and find them unpersuasive. Concur — Ellerin, P. J., Nardelli, Lerner, Andrias and Friedman, JJ.